internal_revenue_service number release date uil wta-n-127474-00 date employment_tax program manager internal_revenue_service jerry e holmes chief branch cc tege eoeg et2 office of assistant chief_counsel de_minimis fringes on date you requested the office of assistant chief counsel’s opinion on whether non-monetary recognition awards having a fair_market_value of dollar_figure qualify as de_minimis fringes as discussed below it is this office’s opinion that non-monetary recognition awards having a fair_market_value of dollar_figure do not qualify as de_minimis fringes a fringe benefit is a form of pay provided to any person for the performance of services unless the law says otherwise the value of fringe_benefits must be included in the recipient's pay if the recipient of a taxable fringe benefit is an employee the benefit is subject_to employment_taxes and must be reported on form_w-2 the fair_market_value of a fringe benefit is determined on the basis of all the facts and circumstances generally the fair_market_value of a fringe benefit is the amount an employee would have to pay a third party in an arm's-length_transaction to buy the particular fringe benefit neither the amount the employee considers to be the value of the fringe benefit nor the cost the employer incurs to provide the benefit determines its fair_market_value an employee's wages do not include the value of a de_minimis_fringe benefit this benefit is any property or service provided to an employee that has so little value taking into account how frequently similar benefits are provided that accounting for it would be unreasonable or administratively impracticable cash no matter how little is never excludible as a de_minimis_fringe except for occasional meal money or transportation fare examples of de_minimis fringes include the following o occasional typing of personal letters by a company secretary o occasional personal_use of a company copying machine if its use is sufficiently controlled o occasional parties or picnics for employees and their guests o occasional meals meal money or local transportation fare not based on hours worked provided to an employee because the employee is working overtime and for meals and meal money provided to enable the employee to work overtime o holiday gifts other than cash with a low fair_market_value o occasional tickets for entertainment events o coffee doughnuts or soft drinks furnished to employees o group-term_life_insurance payable on the death of an employee’s spouse or dependent if the face_amount is not more than dollar_figure thus if an employer distributes turkeys hams or other merchandise of nominal value to its employees at holidays the value of these items would not constitute salary or wages conversely non-monetary achievement awards having a fair_market_value of dollar_figure would not qualify as de_minimis fringes and consequently would constitute salary and wages jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities cc
